Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The instant application having Application No. 17/644,075 is presented for examination by the examiner.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2019/085908 to Li et al., hereinafter Li.  For convenience of using the English language, a translation of WO 2019/085908 (PCT/CN2018/112770) has been attached and made reference to.  

As per claims 1 and 3, Li teaches a method for determining a security algorithm, comprising: determining, by a base station [target base station], whether the base station supports a security algorithm of a terminal [the second encryption algorithm; 0177]; and 
if the base station does not support the security algorithm of the terminal, sending a radio resource control (RRC) connection establishment message to the terminal in order for the terminal to reestablish an RRC connection [the first algorithm used by the target base station is encrypted by the second encryption algorithm, which is known and used by the terminal, so that the terminal can begin to use the first algorithm (0180-0181).
As per claims 2 and 4, Li teaches receiving, by the base station, an RRC connection resume request message sent by the terminal (0112), and 
acquiring context information of the terminal from another base station [acquires context information from source base station; 0118 and 0120]; wherein whether the base station supports the security algorithm of the terminal is determined according to the context of the terminal [security capability; 0120].

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the enclosed PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R. VAUGHAN whose telephone number is (571)270-7316.  The examiner can normally be reached on Monday - Friday, 9:30am - 5:30pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R VAUGHAN/
Primary Examiner, Art Unit 2431